DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 04/06/2021 has been entered. Claims 1-3, 6-20 and 22 remain pending in the application. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 6-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2005/0064233) (Matsuura) in view of Kim et al (US PG Pub 2012/0326133) (Kim).

In reference to Claim 1, Matsuura teaches an organic electroluminescence device comprising a pair of electrodes and a layer of an organic light emitting medium disposed between the pair of electrodes, wherein the layer of an organic light emitting medium comprises one compound selected from substituted arylamines having 10 to 100 carbon atoms of formula (V) and one compound selected from a spirofluorene derivative of formula (III) (Matsuura [0009]-[0010] 

    PNG
    media_image1.png
    131
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    112
    191
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    120
    469
    media_image3.png
    Greyscale


Given that Matsuura discloses the device that encompasses the presently claimed device, including wherein the organic layer comprises an arylamine of formula (V) and a spirofluorene derivative of formula (III) such as EM42, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Matsuura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

While Matsuura teaches that the group X of the formula (V) is preferably derived from chrysene (Matsuura [0025]), it does not expressly teach a compound of the instantly claimed formula I. 

With respect to the difference, Kim teaches an organic light-emitting device including: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the 

    PNG
    media_image4.png
    306
    551
    media_image4.png
    Greyscale

for example, wherein in the Formula 1; n and m are each 0 (Kim [0049]); a and b are each 1 (Kim [0049]); ; R1 and R3 are each an unsubstituted C6 aryl group; R2 and R4 are each an substituted C6 aryl group wherein substituents are selected from a halogen and a C6 aryl group (Kim [0048] [0074] [0069]) and wherein the groups X and Y are bound to any position of benzochrysene (Kim [0050]), for example, the 2 and 8 position of the benzochrysene, respectively.

Kim discloses the compound of formula 1 that encompasses the presently claimed light emitting device, including wherein in the Formula 1; n and m are each 0; a and b are each 1; R1 and R3 are each an unsubstituted C6 aryl group; R2 and R4 are each an substituted C6 aryl group wherein substituents are selected from a halogen and an aryl group and wherein the groups X and Y are bound to any position of benzochrysene, for example, the 2 and 8 position of the benzochrysene, respectively. Each of the disclosed substituents from the Markush groups of Kim are considered 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 of Kim to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Kim further teaches that this compound has improved luminescent efficiency and color purity (Kim [0007] [0136]).

Kim does not expressly teach that the halogen must be fluorine. However, the selection of any one of the halogens (F, Cl, Br, I) given the teaching of halogen would be, in the absence of unexpected results, expected by the ordinarily skilled artisan to lead to compounds and devices with comparable properties. 

In light of the motivation of using the aromatic amine that is a benzo chrysene of Kim as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the benzo chrysene amine as described by Kim as the aromatic amine in the device of Matsuura in order to improve luminescent efficiency and color purity and thereby arrive at the claimed invention. 


For Claim 1: Kim’s formula 1 reads on the first compound wherein in the Formula 1 R1, R3-R7, and R9-R14 are each a hydrogen, R2 and R8 are each a group represented by Formula A, wherein in the Formula A, a101 is 0 and R101  are each A C6 aryl group substituted with C6 aryl and fluorine groups and R102 are each a C6 aryl group and Matsuura’s compound EM42 reads on a compound of formula 2-3 n231 to n234 are each 1 and R231 to R234 are each biphenyl, b235 to b238 are each 1, and R235 to R238 are each hydrogen and the compounds are included at the claimed ratio range. 
For Claim 2: The light emitting medium layer reads on the light emitting layer comprising the two compounds. 
For Claim 3: Reads on wherein R1, R3-R7, and R9-R14 are each a hydrogen, R2 and R8 are each a group represented by Formula A.
For Claim 8: Reads on wherein a231 to a234 are each 0.
For Claim 9-10: Reads on wherein R101 and R102 are each a phenyl group or phenyl group substituted with fluorine and phenyl groups.
For Claim 11 and 12: Reads on wherein R231 to R234 are each biphenyl.
For Claim 13: Reads on wherein R235 to R238 are each hydrogen. 
For Claim 14: Reads on wherein R235 to R238 are each hydrogen. 
For Claim 13: Reads on wherein R211 and R212 are each hydrogen.
For Claim 14: Reads on wherein R211 and R212 are each hydrogen.
For Claim 15: Reads on formula 1-1. 
For Claim 16: Reads on compound 13.
For Claim 17: Reads on formula 2-13 wherein a 231 is to a234 is 0, b231 to b234 is 1 and each of R231 to R234 is biphenyl. 
For Claim 18: Reads on formula 2-25.
For Claim 19: Reads on formula H-52.

In reference to Claims 6-7,  the claim further limits the L groups, which are optional embodiments of claim 1 (i.e. a# are each independently  selected from 0, 1,  and 2) and therefore not required. As such, claims 6-7 are rejected based on similar reasons to claim 1.

In reference to claims 20 and 22, Matsuura in view of Kim teaches the device as described above with respect to claim 2. Matsuura does not expressly state that the amine compound is a dopant and that the spirobifluorene compound is a host. However, these terms are not particularly limiting. Matsuura does teach that the spirobifluorene compound is used in a larger amount than In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not found to be convincing for at least the following reasons.

Applicant argues that the amended claims that require the presence of an additional substitution on the aryl group differentiates the instantly claimed invention from that disclosed in the prior art. This argument has been fully considered but not found convincing for at least the following reasons. The prior art of record and as a whole teaches that aryl groups for use in such materials and devices can have a variety of substitutions including those claimed. In the absence of unexpected results, the requirement of a specific substitution is well expected to give rise to predictable results with respect to compound and device properties. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786